Citation Nr: 1636766	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-15 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for skin cancer, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from
decisions of the RO in Montgomery, Alabama, specifically, a February 2009 decision which denied service connection for cervical spine, right shoulder, and skin cancer disabilities, and a March 2010 decision which denied service connection for a lumbar spine disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of the hearing is associated with the claims file.  

The Board issued a remand decision in this matter in June 2015 and December 2015; it is again before the Board.  

In an April 2015 Application for Disability Compensation, the Veteran indicated he wishes to enter a claim for increased disability rating for PTSD. The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in November 2015 and April 2016 Written Brief Presentations, the Veteran's representative contended the disabilities on appeal may be related to his service-connected PTSD, and that the Veteran suffers from diabetes and coronary artery disease (non-service connected).  In a July 2016 statement, however, the Veteran indicated that he did not contend his claims were impacted by PTSD, and he does not suffer from nor claim diabetes and/or coronary artery disease.  In addition, he expressed some frustration that these theories were being addressed.  Accordingly, the Board will not pursue these matters further.

However, in the April 2016 appellate brief, the Veteran's representative also requested that the flight physicals from post-service employment be obtained.  When potentially relevant records have been identified, and VA's assistance in obtaining such records requested, the Board has a duty to undertake such development.  On remand, the AOJ should take appropriate steps to ensure these records are obtained and associated with the claims file, to the extent possible.

Further, in the October 2015 VA examination and February 2016 addendum, the VA examiner stresses that the Veteran's basal/squamous cell carcinoma and actinic keratoses are related to his fair complexion and extensive sun exposure.  The examiner stated sun exposure is "by far and away a greater risk than any brief exposure to arsenic or dioxin would provide."  The examiner stated that as the Veteran spent significant time on the gulf cost of Alabama, has he has lived there, he most likely sustained extensive sun exposure.

In the April 2016 appellate brief, the Veteran's representative stressed that many of the lesions and cancers are in areas normally covered by clothing, therefore, it is irrational that they would be caused by sun exposure.  The brief attached additional articles linking skin conditions to components of herbicides.  Further, in July 2016 correspondence, the Veteran denied extensive sun exposure, and indicated that he has mostly worked in-doors and wears protective clothing and hats to protect himself from the sun.

The Board finds an additional medical opinion is required, by a different examiner, to opine as to whether or not the Veteran's skin conditions are more likely than not related to his service, including herbicides.  The October 2015 and February 2016 examiner did not put forth rationale adequately addressing the herbicide contention and the Veteran's scholarly articles so submitted.  Further, the examiner should address the Veteran's statement that he experienced skin conditions on areas of his body not exposed to the sun, and ideally, provide an opinion not assuming extensive sun exposure, as the Veteran has denied extensive sun exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain his flight physical records from post-service employment.  Associate all obtained records with the claims file.

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  Then, provide the claims file to an appropriate VA examiner.  If possible, send the Veteran's claims file to a different examiner than who conducted the October 2015 VA examination and entered the February 2016 opinion.  The new examiner should note that the claims file has been reviewed.  If, and only if, found necessary by the examiner, a new physical examination should be scheduled.

The examiner should offer the following opinions:

(1)  The examiner should offer an opinion as to whether the Veteran suffers from skin conditions including basal/squamous cell carcinoma and actinic keratosis which had its onset during military service or is otherwise related to service, to include herbicide exposure.

(2)  The examiner should offer an opinion with proper rationale as to the likelihood that the Veteran's skin condition(s) is/are etiologically related to herbicide exposure.  The examiner should address the Veteran's treatise evidence, including that of the November 2015, April 2013 and April 2016 Written Brief Presentations which support that exposure to arsenic causes squamous cell skin cancer and keratoses, and other tumorous skin problems, and the Veteran's January 2012 statement with additional treatise evidence to support a link between basal cell carcinoma and other skin cancers with dioxin as associated with Agent Orange.

(3)  The October 2015/ February 2016 examiner opined that the Veteran's skin conditions are most likely related to his fair complexion and sun exposure.  However, the Veteran states that he has not had extensive sun exposure, and he experiences skin disorders on areas of his body normally covered by clothing and so not touched by the sun.  Please address this contention in the rationale, and ideally provide an opinion that does not assume extensive sun exposure, as the Veteran has denied extensive sun exposure.

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Then, readjudicate the claims for service connection for lumbar spine, cervical spine, right shoulder, and skin disabilities.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




